Exhibit 10.1
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (this “Agreement”) is made and entered
into effective as of October 4, 2010 (the “Effective Date”) by and between T-3
Energy Services, Inc. (the “Company” or the “Employer”) a Delaware corporation,
currently located at 7135 Ardmore, Houston, Texas 77054, and Keith A.
Klopfenstein (the “Employee”). The Company and the Employee are sometimes herein
referred to individually as a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, the Company recognizes that the Employee’s contribution to the
Company’s growth and success has been and continues to be significant;
     WHEREAS, the Company desires to encourage the Employee to remain with and
devote full time and attention to the business affairs of the Company and
desires to provide income protection to the Employee for a period of time in the
event of a Change of Control; and
     WHEREAS, the Parties desire to memorialize their agreement with respect
thereto in the manner set forth herein;
     NOW, THEREFORE, in consideration of the Employee’s past and future services
to the Company and the mutual covenants herein, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

  1.   Definitions     a.   “Base Salary” shall mean the Employee’s regular
annualized base salary in gross as of the date of the Employee’s Termination of
Employment.     b.   “Cause” shall mean:

  (i)   Employee’s conviction of, or plea of no lo contendere to, a felony
punishable by imprisonment;     (ii)   Employee’s commission of an act of fraud
with respect to the business and affairs of the Employer;     (iii)   Employee’s
willful failure to perform his duties;     (iv)   Gross negligence, theft of
Employer property, material violation by Employee of any duty of loyalty to
Employer, or any other willful material misconduct on the part of Employee which
results in or could cause a material financial loss by Employer;

-1-



--------------------------------------------------------------------------------



 



  (v)   Material violation of any written employee policy promulgated by the
Company or its affiliate and applicable to Employee, as in effect at that time,
including, without limitation, the receipt of any kick-back or side payment from
any customer, supplier or vendor; or     (vi)   Material breach by Employee of
any confidentiality agreement between Employee and the Employer.

  c.   “Change of Control” shall mean the closing of a transaction or series of
transactions in which either:

  (i)   More than fifty percent (50%) of the voting power of the Company or,    
(ii)   All or substantially all of the assets of the Company are transferred to
a party that was not a significant stockholder, member, or partner in the
Company or any of its subsidiaries, ventures or affiliates prior to such
transaction or series of transactions.

  d.   “Change of Control Date” shall mean the date immediately prior to the
effectiveness of the Change of Control.     e.   “Employer” means the Company
and any successor to the Company in a Change of Control.     f.   “Good Reason”
shall mean the occurrence of any of the following (i) Employee experiences a
material diminution in job responsibility, authority or duties; (ii) material
diminution in base compensation; (iii) material change in the geographic
location at which Employee must perform his services whereby the Employee’s
commute from his primary residence to the primary office of the Company
increases by more than fifty (50) miles one way prior to the Change of Control;
or (iv) the failure of any successor in a Change of Control to assume this
Agreement; provided, however, that Employee within ninety (90) days of the
occurrence of such event must notify the Employer of such occurrence, and if
within thirty (30) days following receipt of such notice the Employer has failed
to remedy the condition, Employee must then resign and his resignation shall be
deemed a termination for Good Reason.     g.   “Target Bonus” shall mean the
higher of: (i) the Employee’s target annual incentive bonus for the calendar
year in which the Change of Control occurs; or (ii) the actual incentive bonus
received by Employee for the calendar year that preceded the year in which the
Change of Control occurs.     h.   “Termination of Employment” shall mean the
Employee’s “separation from service” with the Employer within the meaning of
Treasury Regulation 1.409A-1(h). In the event Employee’s employment with the
Company is terminated in

-2-



--------------------------------------------------------------------------------



 



      connection with a Change of Control but the successor to the Company in
the Change of Control offers employment to the Employee that would not entitle
the Employee to resign for Good Reason, such termination of employment with the
Company will not constitute a Termination of Employment.

  2.   Term of Agreement.

          This Agreement shall commence on the Effective Date and shall continue
in effect until the earlier of (i) Employee’s separation of service other than
within twelve (12) months of a Change of Control; (ii) such time as Employee
experiences a material diminution in job responsibilities, authority or duties
other than within twelve (12) months of a Change of Control; (iii) the Company’s
satisfaction of all of its obligations under this Agreement; (iv) the execution
of a written agreement between the Company and Employee terminating this
Agreement; or (v) the first day of the thirteenth (13th) month following a
Change of Control provided that a Termination of Employment described in
Section 4 did not occur during the preceding twelve (12) months.

  3.   Employment At-Will.

          The Company and Employee acknowledge that Employee’s employment with
the Employer is not for any specified term and may be terminated by the Employee
or by the Employer at any time, for any reason, with or without cause, without
any liability, except with respect to the payments provided hereunder or as
required by law or any other contract or employee benefit plan. Nothing in this
Agreement shall be deemed to constitute a contract for employment.

  4.   Severance Benefits.

          If at any time within twelve (12) months following a Change of
Control, the Employee incurs a Termination of Employment by the Employer without
Cause, or by the Employee for Good Reason, then, provided that Employee
satisfies the provisions of Section 4.e herein, Employee shall be entitled to
the following benefits:

  a.   Cash Payment. The Employee shall be paid a cash severance payment equal
to the sum of:

  (i)   one (1) times the Employee’s Base Salary as of the Termination of
Employment; plus     (ii)   one (1) times the Employee’s Target Bonus as of the
Termination of Employment; and

  b.   Accelerated Vesting. All outstanding stock options and other equity-based
compensation awards held by the Employee at the time of his Termination of
Employment shall automatically vest in full. Restricted stock awards granted to
Employee which are subject to meeting performance goals shall only vest upon

-3-



--------------------------------------------------------------------------------



 



      determination that such goals were met as of the date of Termination of
Employment.

  c.   Withholding. The Employer shall withhold any and all state, federal or
local taxes and deductions attributable to the payment of severance benefits and
the accelerated vesting of the Employee’s equity-based compensation awards as
may be required by applicable law.     d.   Compliance with Internal Revenue
Code Section 409A. Payment shall be made in a single lump sum within
seventy-five (75) days of the effective date of Employee’s Termination of
Employment. This Agreement is not intended to provide benefits that would
constitute a deferral of compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (the “Code”).     e.   General Release of Claims. The amounts payable
pursuant to this Section 4 are subject to the condition that Employee has
delivered to the Employer an executed copy of a no longer revocable general
release of all claims in a form set forth in Exhibit B attached hereto within
the sixty (60) day period immediately following the Employee’s Termination of
Employment (the “Release Period”).     5.   No Mitigation Required.

          In no event shall Employee be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to Employee under
the terms of this Agreement, and all such amounts shall not be reduced whether
or not Employee obtains other employment.

  6.   Waiver of Other Severance Benefits.

          The benefits payable pursuant to this Agreement are in lieu of any
other severance benefits which may otherwise be payable by the Company or its
affiliates to the Employee upon termination of employment pursuant to a
severance program of the Company or its affiliates.

  7.   Arbitration.

          Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement, including without limitation any question
regarding its existence, interpretation, validity or termination, the scope of
authority given under this Section 7, or a breach of this Agreement, shall be
referred to, and finally settled by, arbitration before a single arbitrator
under and in accordance with the then-existing rules for arbitration of the
American Arbitration Association (“AAA”), or any successor organization. The
place of arbitration shall be in Houston, Texas and judgment upon any award
rendered by the arbitrator may be entered by the State or Federal Court having
jurisdiction thereof. If the Parties cannot agree upon an arbitrator to hear the
matter

-4-



--------------------------------------------------------------------------------



 



within thirty (30) days after the submission of a dispute by either Party to
arbitration, the arbitrator shall be appointed pursuant to the applicable rules
of the AAA. The award shall be in writing and state the reasons upon which it is
based. It may be made public only with the consent of the Parties. The award
shall be final and binding on the Parties. The arbitrator(s) shall be empowered
to award all or a portion of the costs of the arbitration to either Party, to
the same extent that a judge or jury, as applicable, would have such power and
consistent with Section 19 below. Nothing in this Agreement shall be construed
to deny either Party the right to seek an injunction in any court of competent
jurisdiction in order to enforce the provisions of Sections 8, 9 and 10 hereof.
THE PARTIES EXPRESSLY ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE
WAIVING ANY RIGHT THAT THEY MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM THAT MAY RELATE TO THIS AGREEMENT.

  8.   Confidential Information.     a.   The Company, its successor, or any
affiliate of either, will disclose to Employee, and place Employee in a position
to have access to or develop, Confidential Information (as defined below).    
b.   Employee agrees not to disclose, either while in the employ of the Company
or its successor or at any time thereafter, to any person not employed by the
Company or its successor, or not engaged to render services to the Company or
its successor, any information, trade secrets, designs, ideas, concepts,
improvements, product developments, data, discoveries and inventions (whether
patentable or not) that relate to the Company’s, its successor’s or any of
either’s affiliates’ businesses, products or services (including without
limitation all such information relating to corporate opportunities, product
specifications, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, strategies, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within customers’
organizations or within the organizations of acquisition prospects, or
exploration, production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) obtained
by him while in the employ of the Company or its successor. Notwithstanding the
foregoing, this Section 8.b shall not preclude the Employee from use or
disclosure of information: (i) known generally to the public other than as a
result of Employee’s violation of this Agreement or another person’s violation
of a similar confidentiality obligation; or (ii) required to be disclosed by law
or Court order.     c.   Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 8 by Employee, and the Company,
its successor or affiliates of either shall be entitled to enforce the
provisions of this Section 8 by

-5-



--------------------------------------------------------------------------------



 



      terminating payments then owing to Employee under this Agreement or
otherwise and to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Employee or Employee’s agents. However, if it is determined that Employee has
not committed a breach of this Section 8, then the Company or its successor
shall resume the payments due under this Agreement and pay Employee all payments
and benefits that had been suspended pending such determination.

  9.   Covenant Not to Compete.

  a.   During the Term of Employment and until the first anniversary of the
Employee’s Termination of Employment (the “Non-Compete Period”), Employee shall
not, directly or indirectly, within the state of Texas, the parishes of
Louisiana listed on Exhibit A, and Canada and Mexico (the “Restricted Area”):

  (i)   perform, assist with, advise with regard to or otherwise be involved in,
any duties similar in nature to the duties performed by the Employee for the
Company, its successor or the affiliates of either after the Effective Date for
any Competitor of the Company, its successor or the affiliates of either,
whether as an employee, officer, principal, member, advisor, agent, partner,
director, stockholder, owner or consultant; provided, however, that Employee
shall not be deemed to be an owner of an entity where Employee’s ownership
interest is less than five percent (5%) of the outstanding stock or membership
units of a that entity, or     (ii)   compete against any actual or potential
acquisition of the Company, its successor or the affiliates of either or be
involved in the development of any line of business, property, or project on
which the Company, its successor or the affiliates of either is involved.

  b.   It is the intention of the Company and Employee that insofar as this
Agreement affects the Parishes of Louisiana listed in the attached Exhibit A,
that it be enforceable under La R.S. 23:921; and the Parties agree that within
the Parishes listed on the attached Exhibit A, the Agreement should be
interpreted to fully comply with La. R.S. 23:921.     c.   “Competitor” means
any entity engaged in the business of manufacture, remanufacture, sale and
distribution of same or similar oilfield products and services to customers in
the drilling and completion of new oil and gas wells, and the work-over of
existing wells.     d.   Employee expressly acknowledges and agrees that the
Company and its affiliates provide products and services through facilities
located throughout the Restricted Area and that the geographic scope and
durations of the covenants contained in this Section 9 are the result of arm’s
length bargaining and fair and reasonable in

-6-



--------------------------------------------------------------------------------



 



      light of: (i) the nature and wide geographic scope of the operations of
the Company’s business; (ii) Employee’s level of control over and contact with
the Company’s business throughout the Restricted Area; and (iii) the amount of
Confidential Information that Employee shall receive and to which he shall have
access pursuant to Section 8.a hereof, and the Company’s or its successor’s
legitimate business need to protect that Confidential Information. It is the
desire and intent of the Parties that the provisions of this Section 9 be
enforceable to the fullest extent permitted by law, whether now or hereafter in
effect and therefore, to the extent permitted by law, the Parties expressly
waive any provision of applicable law that would render any provision of this
Section 9 unenforceable.

  e.   The Company and Employee expressly agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of this Section 9
would cause irreparable injury to the Company. Nevertheless, if any of the
aforesaid restrictions are found by an arbitrator or court of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the Parties intend for the restrictions herein set
forth to be modified by the arbitrator or court making such determination so as
to be reasonable and enforceable and, as so modified, to be fully enforced.

  10.   Non-Solicitation.

          During the Term of Employment and during the Non-Compete Period, and
as a condition to Employee receiving the Confidential Information set forth in
Section 8.a and the other consideration set forth in this Agreement, Employee
shall not directly or indirectly, individually or on behalf of any person other
than the Company, its successor or the affiliates of either: (a) solicit for
employment or employ any person who is employed by the Company, its successor or
the affiliates of either or has been so employed within the previous sixty
(60) days; if such person is solicited for (or employed in) a position or
opportunity that would interfere with or compete against the Company’s business;
(b) otherwise induce any person to discontinue his or her employment with the
Company, its successor or the affiliates of either; (c) request any present or
future customer or supplier of the Company, its successor or the affiliates of
either to curtail or cancel its business with the Company, its successor or the
affiliates of either; or (d) unless otherwise required by law, disclose to any
person, firm or corporation any details of organization or business affairs of
the Company, its successor or the affiliates of either, any names of past or
present customers or any other non-public information concerning the Company,
its successor or the affiliates of either.

  11.   Severability.

          If any of the provisions of this Agreement shall otherwise contravene
or be invalid under the laws of any state or other jurisdiction where it is
applicable but for such contravention or invalidity, such contravention or
invalidity shall not invalidate all of the provisions of this Agreement, but
rather this Agreement shall be reformed and construed, insofar as the laws of
that state or jurisdiction are concerned, as not containing the



-7-



--------------------------------------------------------------------------------



 



provision or provisions, but only to the extent that they are contravening or
are invalid under the laws of that state or jurisdiction, and the rights and
obligations created hereby shall be reformed and construed and enforced
accordingly.

  12.   Modification and Waiver of Breach.

          No waiver or modification of this Agreement shall be binding unless it
is in writing signed by the Parties hereto. No waiver of a breach hereof shall
be deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature.

  13.   Assignment.

          The rights and obligations of the Company under this Agreement may,
without the consent of Employee, be assigned by the Company, in its sole
discretion, to any successor, subsidiary, venture or affiliate of the Company.

  14.   Notices.

          Except as otherwise required by law, any notice, consent, request,
instruction, approval and other communication provided for herein (other than
routine correspondence in the ordinary course of business) shall be in writing
and shall be deemed validly given, made or served:

  a.   On the date on which it is delivered personally with receipt
acknowledged,     b.   Five (5) business days after it shall have been sent by
registered or certified mail (return receipt requested and postage prepaid), or
    c.   One (1) business day after it is sent by overnight courier (charges
prepaid; confirmation of receipt documented), or     d.   On the same business
day when sent before 5:00 p.m., recipient’s time, and on the next business day
when sent after 5:00 p.m., recipient’s time, by telephone facsimile
transmission, provided that the sender receives electronic confirmation that the
document has been received by the recipient’s facsimile transmission equipment.
        Notices to the Company shall be addressed as follows or to the Company’s
current address at the time notice is given:

      T-3 Energy Services, Inc. 7135 Ardmore Houston, Texas  77054
Attention:
  General Counsel
Phone:
  713-996-4136 
Fax:
  713-996-4123 

-8-



--------------------------------------------------------------------------------



 



      Notices to Employee shall be addressed as follows:

      To the current residential address or fax number of Employee, as indicated
in the Human Resources Department files kept by the Company or its designee.

      Either Party shall also be entitled from time to time to provide any other
address for notices to be received under this Agreement.     15.   Counterparts.

          This Agreement may be executed in several counterparts and all such
executed counterparts shall constitute a single agreement, binding on all
Parties and their successors and permitted assigns, notwithstanding that not all
Parties may be signatories to the original or to the same counterpart. Each
counterpart signature page so executed may be attached to another counterpart of
this Agreement and such counterparts, when so attached, shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Agreement by electronic transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

  16.   Construction of Agreement.

          This Agreement shall be construed in accordance with, and governed by,
the laws of the State of Texas without regard to any principles of conflicts of
law which would require the application of the laws of another jurisdiction.

  17.   Merger; Complete Agreement.

          This Agreement and any other documents executed contemporaneously
herewith, contain the entire agreement between the Parties with respect to the
transactions contemplated in this Agreement and supersedes all previous oral and
written and all contemporaneous oral negotiations or commitments and other
understandings.

  18.   Legal Fees.

          If any legal action, arbitration or other proceeding is brought for
the enforcement of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with this Agreement, the successful
or prevailing party shall be entitled to recover such reasonable attorneys’ fees
and other costs it incurred in that action or proceeding, in addition to any
other relief to which it may be entitled.

  19.   Submission to Jurisdiction.

          Each Party expressly acknowledges and agrees that any action for
injunctive relief, any action to enforce an arbitration award, and any other
judicial proceeding that

-9-



--------------------------------------------------------------------------------



 



may be brought hereunder, to the extent that such proceeding exists, must be
brought in a State or Federal court in Harris County, Texas. By the execution
and delivery of this Agreement, each Party irrevocably submits, with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts.

  20.   Headings.

          The headings to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the heading of any section.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
effective as of the date first above written, and warrant that they have the
full right, power and authority to enter into this Agreement on behalf of the
respective Parties hereto.

          AGREED:    
 
        COMPANY:    
 
        T-3 ENERGY SERVICES, INC.    
 
       
 
       
 
       
By:
  /s/ Steven W. Krablin    
 
       
 
       
Name:
  Steven W. Krablin    
 
       
Title:
  President and Chief Executive Officer    
 
       
 
        EMPLOYEE:    
 
       
 
       
 
        /s/ Keith A. Klopfenstein          
Name:
  Keith A. Klopfenstein    

-11-



--------------------------------------------------------------------------------



 



Exhibit A
PARISHES IN LOUISIANA WHERE THE COMPANY
CONDUCTS ITS BUSINESS
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Ayoyelles Parish
Bearegard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
Desoto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Parish
Jeff Davis Parish
Lafayette Parish
Lafourche Parish
Lasalle Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish
St. Helen Parish
St. James Parish
St. John the Baptist Parish
St. Landry Parish
St. Martin Parish

-12-



--------------------------------------------------------------------------------



 



Exhibit A
PARISHES IN LOUISIANA WHERE THE COMPANY
CONDUCTS ITS BUSINESS
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish

-13-



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Change of Control Agreement dated as of October ___, 2010
(the “Change of Control Agreement”), by and among Keith A. Klopfenstein
(“Employee”) and T-3 Energy Services, Inc.(the “Company”).
     (a) For good and valuable consideration, including the Company’s
contemporaneous provision of certain payments and benefits to Employee in
accordance with Section 4 of the Change of Control Agreement, Employee hereby
releases, discharges and forever acquits the Company, its Affiliates and the
past, present and future stockholders, members, partners, directors, officers,
managers, employees, agents, attorneys, heirs, legal representatives, successors
and assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Employee’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of this Agreement, including, without limitation, any alleged violation
through the date of this Agreement of: (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Section 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) Employee Retirement Income
Security Act of 1974, as amended; (vi) the Immigration Reform Control Act, as
amended; (vii) the Americans with Disabilities Act of 1990, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Fair Labor
Standards Act, as amended; (x) the Occupational Safety and Health Act, as
amended; (xi) the Family and Medical Leave Act of 1993; (xii) any state
anti-discrimination law; (xiii) any state wage and hour law; (xiv) any other
local, state or federal law, regulation or ordinance; (xv) any public policy,
contract, tort, or common law claim; (xvi) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvii) any
and all rights, benefits or claims Employee may have under any employment
contract, incentive or deferred compensation plan or equity-based plan with
Company Party (collectively, the “Released Claims”). In no event shall the
Released Claims include (a) any claim which arises after the date of this
Agreement, or (b) any claim to vested benefits under an employee benefit plan.
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Employee is simply agreeing
that, in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Employee may have
against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived. By signing this Agreement, Employee
is bound by it. Anyone who succeeds to Employee’s rights and responsibilities,
such as heirs or the executor of Employee’s estate, is also bound by this
Agreement. This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit.
     THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
     (b) Employee agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights

-14-



--------------------------------------------------------------------------------



 



Employee has asserted or may have against any of the Company Parties to any
person or entity, in each case, with respect to any Released Claims.
     By executing and delivering this Agreement, Employee acknowledges that:
     (i) Employee has carefully read this Agreement;
     (ii) Employee has had at least 21 / 45 days (the “Consideration Period”) to
consider this Agreement before the execution and delivery hereof to the Company;
     (iii) Employee has been and hereby is advised in writing that Employee may,
at Employee’s option and expense, discuss this Agreement with an attorney of
Employee’s choice and that Employee has had adequate opportunity to do so;
     (iv) Employee fully understands the final and binding effect of this
Agreement; the only promises made to Employee to sign this Agreement are those
stated in the Change of Control Agreement and herein; and Employee is signing
this Agreement voluntarily and of Employee’s own free will, and that Employee
understands and agrees to each of the terms of this Agreement.
     (v) Employee must return this Agreement to the Company prior to the end of
the Consideration Period.
     Payment shall be made to Employee pursuant to Section 4 of the Agreement,
as applicable, within seventy-five (75) days of the effective date of his
termination of employment, but only if Employee has executed the Release
Agreement as set forth in Exhibit B and such Release Agreement has become
irrevocable. In addition, if on his termination of employment Employee is a
“specified employee”, as defined in Section 409A of the Internal Revenue Code
and the Treasury Regulations thereunder, the Employer shall not make or begin to
make any payments to Employee until the first (1st) day that is six (6) months
after Employee’s termination, other than any payment that qualifies as a
“short-term deferral” under Section 409A or qualifies as an exempt separation
payment, as provided in Treasury Regulations Sec. 409A-1(b)(9) — the “two-year,
two-time rule”. Any payments that are so delayed as provided above shall be paid
to Employee in a single payment on the first day that is six months after his
termination of employment (or death if earlier).
     Notwithstanding the initial effectiveness of this Agreement, Employee may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven (7) day period beginning on the date Employee delivers this Agreement
to the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Employee and must be delivered to the Company before 11:59 p.m., Houston,
Texas time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and time frame, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid if this Agreement is revoked by Employee in the
foregoing manner.
Executed on this ____day of _________, 20_.

     
 
   
 
   
 
  Signature

-15-